34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James S. MURPHY, Appellant,v.David N. GLADHART, Appellee.
No. 94-1041.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 6, 1994.Filed:  September 9, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Missouri inmate James S. Murphy appeals the denial of his "motion to reconsider" after the district court's adverse grant of summary judgment in Murphy's 42 U.S.C. Sec. 1983 action.  Construing Murphy's motion to reconsider as a motion brought under Federal Rule of Civil Procedure 60(b), we conclude the district court did not abuse its discretion in denying the motion.   See General Elec. Co. v. Lehnen, 974 F.2d 66, 67 (8th Cir. 1992).  Murphy's appeal from the denial of his Rule 60(b) motion does not raise the merits of the underlying summary judgment.   See Federal Land Bank of St. Louis v. Cupples Bros., 889 F.2d 764, 767 (8th Cir. 1989).  We decline to appoint counsel for the appeal.


2
Accordingly, we affirm.